DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please cancel claims 16-20.

Allowable Subject Matter
Claims 1-8,10,12-15,21-24,27-29 are allowed.

The following is the reason for allowance of claim 1, pertinent arts do not alone or in combination disclose: a first exhaust line coupled to the first semiconductor processing chamber, wherein an interior surface of the first exhaust line has been roughened, wherein the roughened interior surface of the first exhaust line is conformally coated with a layer of hydrophobic material, wherein the layer of hydrophobic material has exposed hydrophobic surfaces, wherein the layer of hydrophobic material has a thickness between 40 um and 200 um; and a vacuum pump coupled to the first exhaust line.

The following is the reason for allowance of claim 10, pertinent arts do not alone or in combination disclose: an exhaust system configured to transfer exhaust gases from the deposition chamber, the exhaust system comprising a plurality of pipe sections; and

a solid coating of polytetrafluoroethene conformally covering the inner surfaces of at least one pipe section of the plurality of pipe sections, wherein the solid coating of polytetrafluoroethene extends continuously between opposite ends of the inner surfaces along the full length of the at least one pipe section, wherein the solid coating of polytetrafluoroethene has a thickness between 1 um and 200 um.

The following is the reason for allowance of claim 21, pertinent arts do not alone or in combination disclose: an exhaust line connected to the deposition chamber, wherein the exhaust line comprises one or more solid layers of polytetrafluoroethene extending conformally on an interior surface of the exhaust line, wherein the one or more solid layers of polytetrafluoroethene have a total thickness in the range of 30 um to 200 um. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ye et al (US Patent No. 5622565), Chen (US Patent No. 8778066), Martin et al (US Pub No. 20150099437), Nguyen (US Pub No. 20020096113), Derderian et al (US Patent No. 7311942).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895